       Case 2:20-cv-00308-KJD-BNW Document 27 Filed 06/15/21 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
     Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
     Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
     Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
     1160 N. TOWN CENTER DRIVE
 5 SUITE 250
     LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
     FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
     jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
     JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14 GEOVANI LIZAMA-ESTEVEZ,                   ) Case No. 2:20-cv-00308-KJD-BNW
     individually,                           )
15                                           ) JOINT STATUS REPORT
                  Plaintiff,                 ) REGARDING MEDIATION
16                                           )
           vs.                               )
17                                           )
     JAMES RIVER INSURNACE                   )
18   COMPANY, an entity licensed to do       )
     business in the State of Nevada; DOES I )
19   through X; and ROE CORPORATIONS )
     XI through XX, inclusive,               )
20                                           )
                  Defendants.                )
21                                           )
22            Plaintiff, Geovani Lizama-Estevez, by and through his attorneys of record,
23 George T. Bochanis, Esq. and Eunice M. Beattie, Esq. of George T. Bochanis, LTD,
24 and Defendant, James River Insurance Company by and through its attorneys of
25 record, Lucian J. Greco, Jr, Esq., Jared G. Christensen, Esq. and Deleela M.
26 Weinerman, Esq. of Bremer Whyte Brown and O’Meara, LLP, hereby respectfully
27 submit their Joint Status Report pursuant to this Court’s June 8, 2021 Order as follows:
28



     1256.229 4826-0913-7647.1
       Case 2:20-cv-00308-KJD-BNW Document 27 Filed 06/15/21 Page 2 of 2



 1            The parties attended mediation on June 10, 2021. The parties were unable to
 2 reach an agreement that day. However, Plaintiff made a demand at mediation which is
 3 to remain open until Monday June 21, 2021.
 4 Dated this _ day of June 2021                      Dated this 15th day of June 2021
 5 GEORGE T. BOCHANIS, LTD                            BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 6
 7 By: /s/ George T. Bochanis                         By: /s/ Deleela M. Weinerman
 8
   George T. Bochanis, Esq.                           Lucian J. Greco, Jr, Esq.
   Nevada Bar No. 12262                               Nevada Bar No. 10600
 9 Eunice M. Beattie, Esq                             Jared G. Christensen, Esq.
10
   Nevada Bar No. 10382                               Nevada Bar No. 11538
   Attorney for Plaintiff,                            Deleela M. Weinerman, Esq.
11 Geovani Lizama-Estevez                             Nevada Bar No. 13985
12                                                    Attorneys for Defendant,
                                                      James River Insurance Company
13
              The JOINT STATUS REPORT REGARDING MEDIATION in 22:20-cv-
14
     00308-KJD-BNW was submitted by:
15
     BREMER WHYTE BROWN & O’MEARA LLP
16
     By: /s/ Deleela M. Weinerman, Esq.
17 Lucian J. Greco, Jr, Esq.
18 Nevada  State Bar No. 10600
   Jared G. Christensen, Esq.
19 Nevada  State Bar No. 11538
   Deleela M. Weinerman
20 Nevada  State Bar No. 13985
   Attorneys for Defendant,
21 James River Insurance Company
22                                         Order

23 Based on the parties' joint status report, IT IS ORDERED that by 6/25/2021, the parties
     must file a joint status report concerning the status of settlement.
24
25                                                    IT IS SO ORDERED
26                                                    DATED: 5:43 pm, June 21, 2021

27
28
                                                      BRENDA WEKSLER
                                                   2 UNITED STATES MAGISTRATE JUDGE

     1256.229 4826-0913-7647.1
